Case 8:18-cr-00477-WFJ-SPF Document 55-1 Filed 06/03/19 Page 1 of 2 PageID 148




                             MEMORANDUM
                                        May 30, 2019

VIA EMAIL
Deanna Figlewski
United States Probation
401 East Jackson Street
Suite 3000
Tampa, Florida 33602

       Re:    United States of America v. Jamie Manz
              Case No. 8:18-CR-477-WFJ-SPF

Dear Ms. Figlewski:

        The following objections are made to the Presentence Investigation Report. The
objections are numbered by the corresponding paragraph number of the PSR.

Paragraph 11 and related paragraphs. Objection. Objection to use of the word “firearm” in
sentences one two and three. Add to sentence three: On January 22, 2019, “at the request of the
defense”… Substitute sentence four with the following: The suspected firearm was found to be
a replica airsoft gun that was manufactured by an unknown entity under license from FN Herstal.
Sentence five, omit the word “However.”
Paragraph 12 and related paragraphs. Objection. The weapon was unloaded at the time of
sale.
Paragraph 13, and related paragraphs. Objection. Omit “either of the firearms.” Insert “the
firearm.”
Paragraph 18 and related paragraphs. Objection. Pursuant to U.S.S.G. Section 2K2.1(7),
the base offense level is 12. Agreed that Mr. Manz is a prohibited person. Application of
Section 2K2.1(6), however, requires that the person also committed the offense with knowledge,
intent, or reason to believe that the offense would result in the transfer of a firearm or
ammunition to a prohibited person.
Paragraph 44, and related paragraphs. Objection. The defense is unable to verify either the
charges or sentence indicated in this paragraph and demands proof thereof.
Paragraph 48 and related paragraphs. Objection. The defense is unable to verify either the
charges or sentence indicated in this paragraph and demands proof thereof. Paragraph 48
indicates that on November 29, 2018, Mr. Manz was sentenced to sixty days custody, however,
Mr. Manz was released and appeared in this court on December 4, 2018, therefore, a sixty-day
sentence appears to be unlikely.
Case 8:18-cr-00477-WFJ-SPF Document 55-1 Filed 06/03/19 Page 2 of 2 PageID 149



Paragraph 62. Objection. Mr. Manz has no unpaid child support for either of his children.
Paragraph 72. Please add the following to the end of sentence seven: however, Mr. Manz
denies participating in any activity involving either human trafficking or child pornography.
Paragraph 72. Please add to the end of the paragraph: While incarcerated in the Pinellas
County Jail, Mr. Manz has received no counseling or therapy of any kind.


                                                            MARK CIARAVELLA
